Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 1 of 32 Page ID #:361




   1 HENRY D. GRADSTEIN, ESQ., STATE BAR No. 89747
     STEPHEN D. ROTHSCHILD, ESQ., STATE BAR No. 132514
   2
     KING, HOLMES, PATERNO & SORIANO, LLP
   3 1900 AVENUE OF THE STARS, 25rn FLOOR
     Los ANGELES, CALIFORNIA 90067-4506
   4 TELEPHONE: (310) 282-8989
     HGRADSTEIN@KHPSLA W.COM
   5 SROTHSCHILD@KHPSLAW.COM
   6
     Attorneys for Plaintiff
   7 W ASHOUTP AN.COM, LLC

   8
                               UNITED STATES DISTRICT COURT
   9
                CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
  10
       W ASHOUTP AN.COM, LLC, a                CASE NO. 2: 19-cv-00494-AB-JEM
  11
       Calif01nia limited liability company
  12                                           SECOND AMENDED COMPLAINT
                             Plaintiff,        FOR DAMAGES AND
  13                                           INJUNCTIVE RELIEF FOR:
                 vs.                             (l)FEDERAL PASSING OFF [15
  14
                                                     U.S.C.lll,25~]~
  15
     HD SUPPLY CONSTRUCTION                      (2)FEDE      .F · E
     SUPPLY, LTD., a Florida limited                 ADVERTISING [15 U.S.C. §
  16 partnership; and DOES 1-10, inclusive,          1~~;DRESS
                       Defendants.               (3)T
  17                                                 INFRINGEMENT [15 U.S.C. §
                                                     1125~6
  18                                             (4)CAL , RNIA UNFAIR
                                                     COMPETITION ~CAL. BUS. &
  19                                                 PROF. CODE §JJ200t
                                                 (5)CALIFORNIA       FAR
                                                     COMPETITION ~CAL. BUS. &
  20
                                                     PROF. CODE
                                                 (6)COMMON LA UN AIR
                                                                    \J
                                                                     50~;
  21
                                                     COMPETITION;
  22                                             (7) COMMON LAW
                                                     TRADEMARK
  23                                                 INFRINGEMENT;
                                                 (8) COMMON LAW TRADE
  24                                                 DRESS INFRINGEMENT.

  25                                                DEMAND FOR JURY TRIAL

  26
  27 I I I
  28
       I II
       5295.060/1489399. l
       SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 2 of 32 Page ID #:362



                 1            Plaintiff, for its Second Amended Complaint, alleges as follows:
                2                                            INTRODUCTION
                3              1.         Plaintiff Washoutpan.com, LLC ("WP" or "Plaintiff') has been a leader
                4 in the concrete containment pan industry since 2004. WP began a business

                5    relationship with Defendant HD Supply Construction Supply, LTD., d/b/a HD
                 6   Supply Construction & Industrial - White Cap, ("HDS" or "Defendant") at the end
                 7 of 2012, where WP began supplying its Washout Pan concrete containment pan

                 8 products to HDS. WP entered into an agreement in 2013 for WP to continue

                9 supplying its Washout Pan products to HDS. The agreement terminated February

                10 2018.

                11            2.          HDS has since been manufacturing, or instructing one or more parties
                12   to manufacture, and selling, concrete containment pans imitating the complete
                13   Washout Pan product line, including WP's trade dress in the PRO line pans. The
                14   imitation pans have the identical dimensions and color as the Washout Pan products
                15 and have mirrored affixed metal identification plates displaying each of the Washout

                16 Pan original product numbers, specifications, and serial numbers positioned on the

                17 pans identically to the Washout Pan identification plates. HDS has advertised the

                18   imitation pans using the WASH OUT PAN trademark and photographs, product
                19 numbers, product statistics, safety data, and engineering calculation packets of WP's
                20 Washout Pan products.

                21             3.         WP seeks damages and injunctive relief in this action.
                22                                             THE PARTIES
                23             4.         WP is a limited liability company duly organized and existing under the
                24   laws of the State of California, with its principal place of business located at 5330
                25   Alta Bahia Court, San Diego, California 92109.
                26             5.         On information and belief, Defendant HD Supply Construction Supply,
                27 LTD., d/b/a HD Supply Construction & Industrial - White Cap, ("HDS" or

                28   "Defendant") is a limited partnership duly organized and existing under the laws of
KING, HOLMES,
  PATERNO &
SORIANO, LLP         5295.060/1489399.l                                2
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 3 of 32 Page ID #:363




                1    the State of Florida, with its principal place of business located at 3100 Cumberland
                2    Boulevard, Suite 1700, Atlanta, Georgia 30339.
                3             6.          Plaintiff does not know the true names and capacities, whether
                4 individual, corporate, associate, or otherwise, of the defendants named herein as

                5    DOES 1 through 10, inclusive. Plaintiff therefore sues them by use of fictitious
                6    names. Plaintiff is informed and believes that Doe Defendants 1 through 10 are
                7 affiliated in some manner with HDS and have direct, contributory, or vicarious

                8    responsibility for the wrongful acts as alleged herein. Plaintiff will amend this
                 9   Complaint appropriately once the true names and capacities of Doe Defendants 1
                10 through 10 are learned. As used below, the term "Defendants" shall collectively

                11   refer to the named defendant HDS together with the defendants identified as DOES
                12   1 through 10.
                13            7.          On information and belief, at all times herein mentioned, each of the
                14 Defendants was the agent of each of the remaining Defendants, and in doing the
                15 things alleged herein, was acting within the scope of such agency. On information
                16 and belief, the conduct of each of the Defendants as alleged herein was ratified by
                17 each of the other Defendants, and the benefits thereof were accepted by each of the
                18 other Defendants.
                19            8.          On information and belief, each of the Defendants induced the other
                20 Defendants to infringe upon Plaintiffs rights, participated in, and enabled the other
                21 Defendants to engage in the conduct herein alleged, or supervised that conduct, with
                22 knowledge that the conduct of other Defendants would infringe upon Plaintiffs
                23 rights, and constitute unfair competition and false and deceptive actions. Therefore
                24 each of the Defendants is jointly and severally liable as a contributory or vicarious
                25 infringer of Plaintiffs rights.
                26                                     JURISDICTION AND VENUE
                27             9.         This action arises under the Lanham Act. The Complaint states claims
                28 for federal unfair competition under Section 43(a) of the Lanham Act (15 U.S.C. §
KING, HOLMES,
  PATERNO &
SORIANO, LLP         5295.060/1489399.1                                 3
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
           Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 4 of 32 Page ID #:364




                1 1125(a)); California unfair competition under Cal. Bus. & Prof. Code§§ 17200 and

                2 17500; unfair competition under the common law; and trademark and trade dress

                3    infringement under the common law.
                4             10.         This Court has subject matter jurisdiction over this action pursuant to
                5 28 U.S.C. §§ 1331 and 1338 and 15 U.S.C. § 1121. This Court has pendent and

                6 supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1338(b)

                7 and 1367(a).
                8             11.         This Court has personal jurisdiction over Defendants because on
                9    information and belief it has committed one or more of the infringing acts and acts
                10 of unfair competition complained of herein in California and in this district, on
                11   information and belief it has one or more stores located in California and in this
                12 district, and on information and belief it does regular business in California and in
                13   this district. This Court has personal jurisdiction over Defendants because, among
                14 other things, Defendants conduct business in the State of California and in this
                15 judicial district and thus enjoy the privileges and protections of California law.
                16            12.         Venue in this Court is proper at least under the provisions of 28 U.S.C.
                17 §§ 1391.
                18                                                  FACTS
                19             13.        Washoutpan.com, LLC was founded in 2004 under its current name
                20 and is an industry leader in manufacturing industrial containment products. WP's
                21 products are compliant with regulatory requirements established by local
                22 governments and the US government under Occupational Safety and Health
                23 Administration (OSHA); Environmental Protection Agency (EPA); Stormwater
                24 Pollution Prevention Plan (SWPPP); Spill Prevention, Control, and Countermeasure
                25 (SPCC); and National Pollutant Discharge Elimination System (NPDES).
                26             14.        WP's Washout Pan product line consists of concrete containment pans
                27 used to receive and contain liquid concrete waste from concrete pumps and ready
                28 mix trucks. The Washout Pans are reusable and do not contaminate the loads they
KING, HOLMES,
  PATERNO &
SORIANO, LLP         5295.060/1489399.l                                 4
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 5 of 32 Page ID #:365




                 1 hold, allowing all materials to be recycled. The Washout Pans also do not require
                 2 the contained material to set prior to transport, thereby allowing immediate
                3 relocation. Since its establishment in 2004, WP has publicly and continuously used
                4 in interstate commerce the WASH OUT PAN trademark (the "Mark") throughout the
                5 US and Canada in association with its industrial containment products.
                6              15.        WP's Mark is an inherently distinctive, strong mark. On information
                7    and belief, to the extent its use in association with WP's goods has at any point not
                8 been inherently distinctive, WP's use of the Mark throughout the US in connection
                 9 with its goods over time cause it, prior to HDS's infringing acts, to acquire
                10   secondary meaning that served to distinguish the Mark in the minds of relevant
                11   consumers as an indicator of the origin or source of goods associates with them. On
                12 information and belief, WP has common law trademark rights in its Mark
                13 throughout California and the rest of the US.
                14             16.        WP's Washout Pans include a PRO line with concrete containment
                15 pans 727214PRO 72" x 72" x 14" PRO Pan, 727224PRO 72" x 72" x 24" PRO Pan,
                16 509614PRO 50" x 96" x 14" PRO Pan 509618PRO 50" x 96" x 18" PRO Pan
                                                                   '                                     '
                17 604814PRO 60" x 48" x 14" PRO Pan. The overall appearance ofWP's pans in the
                18 PRO line, including the appearance of the rolling floor and the fifth D ring, is
                19 inherently distinctive. On information and belief, to the extent the overall
                20 appearance ofWP's pans in the PRO line has at any point not been inherently
                21 distinctive, WP's overall appearance of the PRO line pans displayed throughout the
                22 US in connection with its goods over time cause it, prior to RDS' s infringing acts, to
                23 acquire secondary meaning that served to distinguish the appearance of the PRO line
                24 pans in the minds of relevant consumers as an indicator of the origin or source of the
                25 pans. On information and belief, the features of PRO line pans which cause their
                26 overall appearance to be distinctive, including the rolling floor and the fifth D ring,
                27 are not functional. On information and belief, WP has common law trade dress
                28 rights in the PRO line pans throughout California and the rest of the US. A true and
KING, HOLMES,
  PATERNO&
SORIANO, LLP         5295.060/1489399.l                                5
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 6 of 32 Page ID #:366




                 1   correct copy of images of pans from WP's PRO line showing the rolling floor and
                 2 fifth D ring is attached hereto as Exhibit "A."

                3              17.        On or around October 2012, WP and HDS began discussions ofHDS
                4    potentially selling WP's Washout Pans. HDS sold WP's Washout Pans on or
                5    around December 2, 2013.
                6              18.        WP and HDS entered into a Supplier Buyer Agreement for HDS to
                7    distribute WP's Washout Pan products with a start date of January 1, 2014.
                8              19.        In January 2014, WP created a video and high resolution photographs
                 9   of Washout Pan products with HDS's Brigade label. WP created, paid for, and
                10   provided all marketing content for the Washout Pan products, including printed
                11   brochures, displays, and sample products.
                12             20.        On December 4, 2014, HDS requested that WP send photographs of
                13 Washout Pan products that would be displayed at the World of Concrete tradeshow

                14 on February 3-6, 2015. HDS specifically requested that WP share with HDS
                15 lifestyle application images of the products in use. WP sent HDS high resolution
                16 photographs by WP ofWP's products including the 8414PRO, 8418PRO,
                17 5414PRO, 6614PRO, and 6624PRO, which WP had already renamed the products
                18 to 509614PRO, 509618PRO, 604814PRO, 727214PRO, 727224PRO, 727214HD,
                19   and 727224HD, respectively.
                20             21.        On or around December 15, 2014, a sticker to be placed on the
                21 Washout Pan products was finalized by HDS including the words "BRIGADE FOR
                22 PROS CONCRETE WASHOUT PAN" and "WhiteCap.com".
                23             22.        On June 11, 2015, WP sent HDS updated specification sheets of the
                24 Washout Pan product line. On June 16, 2015, HDS requested that WP send a video
                25 and data sheets created by WP of the Washout Pan products. WP sent HDS the
                26 2015 catalogue for WP's products.
                27             23.        On January 8, 2016, HDS informed WP that it would like to change the
                28 current Brigade label on the sticker that is placed on WP's pans to a HDS White Cap
KING, HOLMES,
 PATERNO &
SORIANO, LLP         5295.060/1489399.1                               6
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 7 of 32 Page ID #:367




                1    logo. WP suggested the sticker further be updated to include the statement "SPRAY
                2    INTERIOR WITH RELEASE AGENT/FORM OIL BEFORE EACH USE.
                3    INSPECT ALL WELDS PRIOR TO LIFTING. DO NOT USE IF DAMAGED."
                4 An updated sticker including the HDS White Cap logo and the statement was

                5    finalized on or around January 15, 2016 to be placed on WP pans for HDS.
                6             24.         On or around November 2016, WP stopped selling and marketing the
                7 Washout Pan 300 Gallon Tool Washout Station product 484241PRO and repeatedly

                 8   informed HDS to remove this product from all sales and marketing materials, but
                9    HDS failed to do so.
                10            25.         Effective February 7, 2018, WP and HDS entered into a Confidential
                11   Settlement Agreement and Release, which ended their Supplier Buyer Agreement.
                12            26.         On information and belief, HDS contacted WP to obtain Washout Pan
                13 products' engineering calculation packets under the disguise of consumers for the
                14 purpose of using the information to create and/or sell imitation pans.
                15            27.         WP had the engineering company Devco Engineering Inc. calculate the
                16 structural designs of the Washout Pan products and draft OSHA safety calculation
                17 packets for WP that were unique to the Washout Pan products. On information and
                18 belief, HDS contacted the manufacturing company WP used for manufacturing the
                19 Washout Pan products, Consolidated Fabricators, Corp., which had possession of
                20 the packets per WP's authorization. On information and belief, HDS received the
                21 packets by pretending to be authorized to receive the information. HDS did not
                22 have WP's authorization or consent to receive the packets.
                23            28.         As early as February 2018, HDS began selling concrete containment
                24 pans and lids imitating WP's Washout Pan products and using WP's photographs of
                25 Washout Pan products without authorization or consent on HDS's website, in
                26 catalogues, and as paid keyword targeted Google Adwords for the sale of the
                27 imitation pans. A true and correct copy ofHDS's unauthorized use ofWP's
                28 photographs in HDS's e-catalogue is attached hereto as Exhibit "B." A true and
KING, HOLMES,
  PATERNO&
SORIANO, LLP         5295.060/1489399.l                               7
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 8 of 32 Page ID #:368




                1 correct copy ofHDS's unauthorized use ofWP's photograph on HDS's website is

                2    attached hereto as Exhibit "C." A true and correct copy ofHDS's unauthorized use
                3    ofWP's lifestyle images of Washout Pan products owned by WP is attached hereto
                 4   as Exhibit "D." A true and correct copy ofHDS's unauthorized use ofWP's
                 5   photographs in an advertisement is attached hereto as Exhibit "E". A true and
                 6   correct copy of HDS' unauthorized use of WP' s photographs in HDS' hard copy
                 7   catalogue is attached hereto as Exhibit "F."
                 8            29.         On information and belief, HDS manufactured, or instructed one or
                 9   more parties to manufacture, the imitation pans based at least partially on
                10 specifications for the Washout Pan products that HDS obtained.

                11            30.         The pans imitating WP's PRO line pans infringe on WP's trade dress in
                12 the PRO line pans, including the rolling floor and the fifth D ring.

                13            31.         Because the pans imitating the appearance ofWP's PRO line of pans
                14 imitate WP's trade dress including the rolling floor and the fifth "D" ring, the

                15 relevant public is likely to identify Defendants' concrete containment pans as those

                16 from Plaintiff, or to believe or be confused as to whether Plaintiff has some

                17 connection or association with Defendants' goods.

                18            32.         HDS passed off the imitation pans as authentic Washout Pan products,
                19 including in the Central District of California, by advertising and marking the

                20   imitation pans with the product numbers, product statistics, safety data, engineering
                21 calculation packets, and countries of origin of the Washout Pan products. The

                22 imitation pans included imitations ofWP's 727214PRO 72" x 72" x 14" PRO Pan,

                23   727224PRO 72" x 72" x 24" PRO Pan, 509614PRO 50" x 96" x 14" PRO Pan,
                24   509618PRO 50" x 96" x 18" PRO Pan, 604814PRO 60" x 48" x 14" PRO Pan,
                25   727214HD 72" x 72" x 14" HD Pan 727224HD 72" x 72" x 24" HD Pan
                                                                '                                   '
                26 watertight lid 50 x 96, and watertight lid 72 x 72. HDS also passed off an imitation

                27 of the 484241PRO 300 Gallon Tool Washout Station product that WP sold until

                28 around November 2016.
KING, HOLMES,
 PATERNO&
SORIANO, LLP         5295.060/1489399.1                               8
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 9 of 32 Page ID #:369



                1             33.         On information and belief, HDS used WP' s original product numbers
                2    for the imitation pans and WP's original product numbers with "444" added to the
                3    beginning to signify, including to buyers in the Central District of California, that
                4    WP's pans that were sold by HDS, for example 444727214PRO for WP's product
                5    727214PRO.
                6             34.         For the imitation pans, HDS listed manufacturing numbers identical to
                7    WP's product numbers, as shown in Exhibit "C."
                8             35.         HDS included WP's trademark WASHOUT PAN in the names of the
                9    imitation pans, such as 'Brigade Concrete Washout Pan 72" x 72" x 24"'. Exhibit
                10   "B" shows HDS naming all of the imitation pans as "WASHOUT PANS".
                11             36.        HDS's use ofWP's Mark has caused or is likely to cause confusion,
                12   and/or to cause mistake, or to deceive as to the affiliation, connection, and/or
                13   association of Defendants with Plaintiff, or as to the origin, sponsorship, or approval
                14   of Defendants' goods. Defendants' conduct as alleged above, through commercial
                15   advertising and promotion, including in the Central District of California, has
                16   misrepresented the origin of HDS 's goods.
                17             37.        HDS advertised the imitation pans, including in the Central District of
                18   California, with the same product specifications for the Washout Pans, including the
                19   weight of the Washout Pans and the maximum weight capacity of the Washout
                20   Pans. On information and belief, the imitation pans weigh over one hundred pounds
                21   less than the corresponding Washout Pans, and the imitation pans use significantly
                22   less steel. On information and belief, HDS sells imitation pans, including in the
                23   Central District of California, with false statements of the pans' weights. On
                24 information and belief, HDS has sold and continues to sell imitation pans with false

                25   statements of the pans' maximum weight capacity. HDS' false advertising is
                26   alleged with further specificity in paragraphs 69-79, below, which are incorporated
                27 into this paragraph by reference.

                28             38.        The imitation pans are of the identical dimensions and color as the
KING, HOLMES,
  PATERNO&
SORIANO, LLP         5295.060/1489399.1                                 9
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 10 of 32 Page ID #:370




                1 Washout Pan products. The imitation pans also have mirrored affixed metal

                2    identification plates displaying each of the Washout Pan original product numbers,
                3    specifications, and serial numbers positioned on the pans identically to the Washout
                4    Pan identification plates.
                5             39.         On information and belief, the imitation pans contain lifting "D" rings
                6 that are not marked with weight ratings.
                7             40.         On information and belief, the imitation pans that HDS has sold and
                8 continues to sell, including in the Central District of California, are falsely marked
                9 with the country of origin being USA. On information and belief, the country of
                10 origin for the imitation pans is South Korea or China.

                11            41.         On information and belief, the imitation pans are made differently than
                12 the Washout Pans and harm WP's reputation in the market based upon consumer
                13 confusion of the source of the imitation pans. On information and belief, the
                14 imitation pans are not OSHA compliant. The imitation pans are made with
                15 substantially less steel than the Washout Pans and are marketed and sold with listed
                16 weights that mirror the Washout Pan specification. On information and belief, the
                17 imitation pans do not use weight rated "D" rings or else the marked weight ratings
                18 have been removed from the "D" rings and painted over to disguise the weight
                19 ratings. The imitation pans have an open and hollow three-sided headrail, whereas
                20 Washout Pans do not have an open and hollow three-sided headrail. The imitation
                21 pans have visible large gaps where the rigging connections and the three-sided
                22 headrail are welded together, whereas the Washout Pans do not have such gaps.
                23             42.        On May 1, 2018, WP demanded in writing that HDS immediately cease
                24 and desist from possessing, controlling, or using descriptions of operation or other
                25 technical descriptions and design specifications of the Washout Pan products. WP
                26 reminded HDS on November 13, 2018 of its demands to cease and desist.
                27             43.        On August 24, 2018, WP confronted HDS in writing about HDS's
                28 continued marketing ofWP's Washout Pans and WP's photographs, engineering
KING, HOLMES,
  PATERNO&
SORIANO, LLP         5295.060/1489399.1                                10
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 11 of 32 Page ID #:371




                 1   specifications, load testing data, and engineering calculation packets for the sale of
                2    imitation pans from another supplier.
                3             44.         WP emailed HDS on October 18, 2018 about HDS's use, without
                4    authorization, ofWP's photographs and product data on HDS's website and
                5    catalogues for the sale of imitation pans because HDS's use had not stopped.
                6             45.         WP purchased three imitation pans from HDS between September 18,
                7    2018 and November 13, 2018. One of the shipments of the imitation pans included
                8    an engineering calculation packet detailing specifications of a Washout Out product
                9    by Devco Engineering Inc. The imitation pans included metal identification plates
                10   displaying each of the Washout Pan product specifications and original product
                11   numbers including 604814PRO, 727214PRO, 727224PRO, 509618PRO,
                12 509614PRO, 727214HD, and 727224HD, with the plates positioned on the pans

                13   identically to the Washout Pan identification plates. On information and belief, on
                14 December 21, 2018, HDS attempted to retrieve at least one of the imitation pans WP

                15 had purchased from WP's premises without WP's authorization or consent.

                16             46.        WP and Defendants are business competitors as they both provide
                17 concrete containment pans in shared geographical regions, including throughout

                18   California, including in the Central District of California.
                19             47.        On information and belief, Amazon.com removed Washout Pan
                20   products from its website because of lower prices listed for the imitation pans on
                21 another website and Amazon.corn's belief that the Washout Pan products and the

                22   imitation pans were comparable.
                23             48.        Ram Tool Construction Supply Co. ("Ram Tool") and WP agreed upon
                24 stock orders of Washout Pan products for multiple branches of Ram Tool. On

                25   information and belief, Ram Tool did not make the agreed orders with WP because
                26 of lower pricing being offered by HDS for the imitation pans, which Ram Tool

                27 believed to be Washout Pan products.

                28             49.        HDS branches across the US contacted WP on numerous occasions
KING, HOLMES,
  PATERNO &
SORIANO, LLP         5295,060/1489399.1                               11
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 12 of 32 Page ID #:372




                1 after February 2018, inquiring about ordering Washout Pan products, but no orders
                2 were received by WP. On information and belief, RDS employees explained to WP
                3 that the branches ordered products from another manufacturer.
                4             50.         On information and believe, concrete companies told WP that they
                5 purchased what they believed to be Washout Pans from RDS because the cost was
                6 less than buying directly from WP.
                7             51.         On information and belief, one or more RDS employees informed WP
                8 that the RDS office in Atlanta, Georgia had copied the Washout Pan products and
                9 was working with a company located close to RDS headquarters.
                10            52.         On information and belief, WP's photograph of the Washout Pan
                11   watertight lid was used by RDS for the advertising and promotion of the imitation
                12 lids of various sizes, including watertight lids 50 x 96 and 72 x 72.
                13                                      FIRST CAUSE OF ACTION
                14              (Federal Passing Off; against all Defendants; 15 U.S.C. § 1125(a))
                15            53.         Plaintiff realleges and incorporates by reference the full text of all of
                16 the foregoing numbered paragraphs as though fully set forth herein.
                17            54.         Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), prohibits, inter
                18 alia, the use by a person of any word, term, name, symbol, or device, or any
                19 combination thereof, or any false or misleading designation of origin or
                20 representation in connection with the offering for sale and sale of goods which is
                21 likely to cause confusion, mistake, or deception as to the affiliation, connection, or
                22 association of such person with another person, or which is likely to cause
                23 confusion, mistake, or deception as to the origin, source, sponsorship, or approval of
                24 such goods.
                25            55.         In connection with the sale of and as part of the names for the concrete
                26 containment pans, watertight lids, and tool washout station imitating WP's Washout
                27 Pan products and the 300 Gallon Tool Washout Station that WP used to sell, RDS
                28 has used WP's trademark WASHOUT PAN, such as in 'Brigade Concrete Washout
KING, HOLMES,
  PATERNO &
SORIANO, LLP         5295.060/1489399.1                                  12
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 13 of 32 Page ID #:373




                 1 Pan 72" x 72" x 24"' and as a header "WASHOUT PANS" to listed imitation pans.
                 2            56.         HDS's use ofWP's Mark has caused or is likely to cause confusion,
                3    and/or to cause mistake, or to deceive as to the affiliation, connection, and/or
                4 association of Defendants with Plaintiff, or as to the origin, sponsorship, or approval

                5    of Defendants' goods. Defendants' conduct as alleged above, through commercial
                 6   advertising and promotion, has misrepresented the origin ofHDS's goods.
                 7            57.         In connection with the sale of the concrete containment pans imitating
                 8   WP's Washout Pan products, including in the Central District of California, HDS
                 9   has used photographs, product numbers, product statistics, safety data, engineering
                10   calculation packets, and countries of origin of the Washout Pan products. The
                11 imitation pans, lids, and station are the identical dimensions and color as the

                12 Washout Pan products. The imitation pans also have mirrored affixed metal
                13 identification plates displaying each of the Washout Pan original product numbers,
                14 specifications, and serial numbers positioned on the pans identically to the Washout
                15 Pan identification plates.
                16             58.        HDS's conduct as alleged above has caused or is likely to cause
                17 confusion, and/or to cause mistake, or to deceive as to the affiliation, connection,
                18 and/or association of Defendants with Plaintiff, or as to the origin, sponsorship, or
                19   approval of Defendants' goods.
                20             59.        On information and belief, by the aforesaid acts, Defendants' acts of
                21 unfair competition have been willful, taken despite actual knowledge of Plaintiffs
                22 rights in the WASH OUT PAN Mark, with the intent to cause, or with willful
                23 blindness as to whether they would cause, confusion, mistake, and/or deception
                24 among relevant consumers concerning Defendants' goods, and injury to Plaintiffs
                25 reputation, goodwill, and sales. On information and belief, HDS' s delivery of an
                26 engineering calculation packet detailing specifications of a Washout Out product
                27 with an imitation pan demonstrates HDS's intent to cause confusion, mistake, and/or
                28 deception among relevant consumers concerning Defendants' goods, and injury to
KING, HOLMES,
  PATERNO &
SORIANO, LLP         5295.060/1489399.1                                13
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 14 of 32 Page ID #:374




                 1 Plaintiffs reputation, goodwill, and sales.

                2              60.         Defendants' conduct as alleged above has damaged and will continue
                3    to damage WP, or is likely to damage WP.
                4              61.         On information and belief, as a result of their conduct as alleged above,
                5    Defendants has been unjustly enriched and have wrongfully profited.
                6              62.         Under 15 U.S.C. § 1117, WP is entitled to recover the greater of its
                 7   actual damages or Defendants' profits from their acts constituting false designation
                 8   of origin and unfair competition.
                 9             63.         As a direct and proximate result of Defendants' tortious conduct as
                10 alleged above, Plaintiff has been damaged in an amount which is not as yet fully

                11   ascertained, but which Plaintiff believes exceeds $3,000,000.
                12             64.         Under 15 U.S.C. § 1117, Defendants' conduct was malicious,
                13 oppressive and fraudulent and undertaken with the express purpose and design of
                14 willfully depriving Plaintiff of its rights. Plaintiff is entitled to treble damages in an
                15 amount exceeding $9,000,000 to punish and make an example of Defendants,
                16 according to proof at trial, as well as WP's reasonable attorneys' fees.
                17             65.         Defendants' conduct, unless permanently enjoined, will cause
                18 irreparable harm to WP and to its goodwill and reputation.
                19             66.         Unless restrained and enjoined by this Court, Defendants will continue
                20 to engage in the wrongful conduct alleged above, customers are likely to continue to
                21 be deceived and/or mistaken as to the true source, quality, sponsorship and
                22 affiliation of Defendants' goods, Plaintiffs reputation and goodwill will be harmed
                23 in ways difficult to monetarily quantify, adequately repair, and compensate, and
                24 multiple suits will be required.
                25                                      SECOND CAUSE OF ACTION
                26          (Federal False Advertising; against all Defendants; 15 U.S.C. § 1125(a))
                27             67.         Plaintiff realleges and incorporates by reference the full text of all of
                28 the foregoing numbered paragraphs as though fully set forth herein.
KING, HOLMES,
  PATERNO&
SORIANO, LLP         5295.060/1489399. I                                  14
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 15 of 32 Page ID #:375




                 1            68 .        Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), prohibits, inter
                 2   alia, the use by a person of a false or misleading description of fact, or false or
                3    misleading representation of fact in connection with the offering for sale and sale of
                4 goods, which in commercial advertising or promotion, misrepresents the nature,

                5    characteristics, qualities, or geographic origin of his or her or another person's
                6    goods.
                7             69.         HDS made false or misleading statements of fact about the imitation
                 8   pans and lids by using WP's photographs, product numbers, product statistics, safety
                 9   data, and engineering calculation packets of Washout Pan products in commercial
                10   advertisement or promotion for the imitation pans in interstate commerce, including
                11   in the Central District of California.
                12             70.        On or about January 23, 2018, in a face-to-face conversation at the
                13   World of Concrete trade show at Las Vegas, Nevada, Mowers orally infonned HDS
                14   employee Ian Freeman that WP that WP was terminating its sales relationship with
                15 HDS, and was no longer going to sell WP Washout Pans through HDS.

                16 Immediately thereafter, when HDS was no longer authorized to sell WP Pans, HDS
                17   created and posted on its website the following deceptive product links (the
                18 "Links"):
                19 https://www.whitecap.com/shop/wc/p/briqade-72-x-72-x-14-concrete- washout-pan-for-concrete-
                     pump-trucks-727214pro
                20
                     https://www.wh itecap. com/shop/wc/p/briq ade-72-x- 72-x-24-concrete-washout-pan-for-concrete-
                21 pu mp-trucks- 727224pro
                22   https://www. whitecap. com/shop/wc/p/briq ade-50-x-96-x-14- concrete-washout-pan-for-concrete-
                     pump-trucks-509614pro
                23
                     https://www.whitecap.com/shop/wc/p/briqade-50-x-96-x-18-concrete-washout-pan-for-concrete-
                24
                     pump-trucks- 50961 Spro
                25
                     https://www.whitecap.com/shop/wc/p/briqade-60-x-48-x-14-concrete-washout- pan-for-concrete-
                26   pump-trucks-444604814pro

                27   https://www.whitecap.com/shop/wc/p/washoutpan-watertight-steel-lid-72x72

                28 https://www.whitecap.com/shop/wc/p/washoutpan-watertight-steel-lid-50x96
KING, HOLMES,
  PATERNO &
SORIANO, LLP         5295.060/1489399.l                                15
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 16 of 32 Page ID #:376




                1
                     https://www whitecap. com/shop/wc/p/brig ade-heavy-duty-concrete- washout-pan-72x72x24
                 2
                     https://www.whitecap.com/shop/wc/p/brigade-heavy-duty-concrete-washout-pan-for-concrete-
                 3   pump-trucks-72x72x14

                 4

                5              71.         The Links included the Mark and WP Pan product numbers in order to

                 6 deceive consumers so that they would believe that the Links were to WP Pans when,
                 7
                     on information and belief, they were to HDS imitations, so that consumers would

                 8
                     purchase the imitations believing that they were WP Pans, and to use the Marks and

                 9
                     WP product numbers to lure consumers to purchase imitations.

                10             72 .        Commencing shortly after the tennination ofWP's seller agreement

                11   with HDS in February 2018, when HDS was no longer authorized to sell WP Pans,

                12 HDS paid Google Adwords, Google.corn' s online advertising platform, to divert to

                13
                     HDS' website listings of Imitation Pans consumers searching for WP products

                14 through search tenns including the Mark and WP product identification numbers.

                15 HDS used the false and misleading Adwords, along with other indicia alleged

                16 herein, on its website, to deceive consumers into believing that they were being

                17 diverted to advertisements for, and then were being offered and were purchasing,

                18 authentic WP Pans when, in fact, they were being diverted to advertisements for and

                19 purchasing Imitation Pans.

                20             73 .        Compounding its deception, the HDS Links led to webpages that

                21   featured WP's photographs displaying authentic WP Pans in order to mislead

                22   consumers to believe that HDS was offering authentic WP Pans when, in fact, the

                23   containers sold in response to through those webpages were HDS' substandard

                24
                     imitations. In addition, on information and belief, the webpages to which

                25   consumers were lured through HDS' placement of Adwords diverting consumers

                26 from      WP to HDS and through the use of photographs of authentic WP Pans

                27 advertised the price of the HDS Pans at prices substantially lower than HDS actually

                28   charged consumers for the imitations. The imitations also weighed substantially less
KING, HOLMES,
  PATERNO &
SORIANO , LLP        5295.060/1489399. l                              16
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 17 of 32 Page ID #:377




                 1 than the weight that HDS falsely advertised on its website and elsewhere, including

                 2   the weight reflected in its online product listings and on webpage "shopping carts"
                3    before consumers paid for the imitations, in its webpage order confirmations, in its
                4 order shipment confirmations, and in its packing slips.

                 5            74.         In its nationwide retail outlets, in order falsely to market and promote
                 6   the imitations HDS as authentic WP Pans, HDS displays the imitations with a
                 7   permanently affixed steel identification tag designed to imitate the identification tag
                 8   affixed to WP Pans, including the specific wording on the WP Tags, WP Pan
                 9   product numbers, and the design of the WP Tags, including where the words and
                10   identification numbers are placed, the size and location of the tags, and the typeface
                11 of the tags.

                12             7 5.       HDS further misled consumers in its promotion and marketing of the
                13   imitations by including with the imitations Concrete Tray Lifting Rating sheets that
                14   WP commissioned State of California Registered Civil Engineer firm Devco
                15 Engineering, Inc. to prepare for WP Pans, in order to cause consumers to believe

                16 that the imitations were certified as rated for the lifting capacities and other

                17 attributes reflected on the Rating sheets for WP Pans, which they were not. A copy

                18 of the Rating sheet, which WP commissioned for its products, and which HDS used

                19 the promote and market the imitations, is attached hereto as Exhibit "G."

                20             76.        In 2018 and 2019, HDS continued to distribute its 2017-2018 hard-
                21 copy catalogue containing photographs of WP Pans, WP product numbers, and the

                22   Mark, in order to lure consumers to purchase imitations believing that they are
                23   purchasing authentic WP Pans. A true and correct copy of the HDS catalogue page
                24   containing photographs of WP Pans and WP product numbers is attached hereto as
                25 Exhibit "F."
                26             77.        The above false or misleading statements of fact were and are likely to
                27 deceive buyers in a material way because they contain photographs, product

                28   numbers, the Mark, WP product numbers, rating sheets, safety data, weights,
KING, HOLMES,
  PATERNO &
SORIANO, LLP         5295.060/1489399.1                                 17
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 18 of 32 Page ID #:378




                1    strengths, and other information that are understood by consumers to pertain to the
                2    imitation concrete containment pans. The accuracy of this information is vital to the
                3    safe use of the pans and lids. WP is informed and believes that the Links and other
                4    false online advertising, marketing and promotion alleged above ceased or partially
                5    ceased at or about the time that WP filed the instant action. For example, WP is
                6    informed and believes that it stopped its deceptive Google Adword campaign at or
                7    about the time that it learned that WP filed the instant action.
                8             78.         The above false or misleading statements of fact have caused or are
                 9   likely to cause competitive or commercial injury to WP, including in the Central
                10   District of California, by misrepresenting that the imitation pans and lids and the
                11   Washout Pan products are identical or nearly identical when they are actually
                12   different.
                13            79.         By the aforesaid acts, Defendants' acts of unfair competition have been
                14   willful by including information specific to the Washout Pan products, which HDS
                15   knew was specific to the Washout Pan products, to advertise the imitation pans and
                16   lids, with the intent to cause, or with willful blindness as to whether they would
                17   cause, deception in a material way among relevant consumers concerning
                18   Defendants' goods, and injury to WP's reputation, goodwill, and sales.
                19             80.        HDS's conduct as alleged above has damaged and will continue to
                20   damage WP, or is likely to damage WP.
                21             81.        On information and belief, as a result of its conduct as alleged above,
                22 HDS has been unjustly enriched and has wrongfully profited.

                23             82.        Under 15 U.S.C. § 1117, WP is entitled to recover the greater of its
                24 actual damages or Defendants' profits from their acts constituting false designation

                25   of origin and unfair competition.
                26             83.        As a direct and proximate result of Defendants' tortious conduct as
                27   alleged above, Plaintiff has been damaged in an amount which is not as yet fully
                28   ascertained, but which Plaintiff believes exceeds $3,000,000.
KING, HOLMES,
  PATERNO &
SORIANO, LLP         5295.060/1489399.1                                 18
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 19 of 32 Page ID #:379




                1             84.         Under 15 U.S.C. § 1117, Defendants' conduct was malicious,
                2 oppressive, and fraudulent and undertaken with the express purpose and design of
                3 willfully depriving Plaintiff of its rights. Plaintiff is entitled to treble damages in an
                4 amount exceeding $9,000,000 to punish and make an example of Defendants,
                5 according to proof at trial, as well as WP's reasonable attorneys' fees.
                6             85.         Defendants' conduct, unless permanently enjoined, will cause
                7 irreparable harm to WP and to its goodwill and reputation.
                8             86.         Unless restrained and enjoined by this Court, Defendants will continue
                9 to engage in the wrongful conduct alleged above, customers are likely to continue to
                10 be deceived and/or mistaken as to the true source, quality, sponsorship and

                11 affiliation of Defendants' goods, Plaintiffs reputation and goodwill will be harmed

                12 in ways difficult to monetarily quantify, adequately repair, and compensate, and
                13   multiple suits will be required.
                14                                      THIRD CAUSE OF ACTION
                15         (Trade Dress Infringement; against all Defendants; 15 U.S.C. § 1125(a))
                16            87.         Plaintiff realleges and incorporates by reference the full text of all of
                17 the foregoing numbered paragraphs as though fully set forth herein.
                18             88.        Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), prohibits, inter
                19 alia, the use by a person of any word, term, name, symbol, or device, or any
                20 combination thereof, or any false or misleading designation of origin or
                21 representation in connection with the offering for sale and sale of goods which is
                22 likely to cause confusion, mistake, or deception as to the affiliation, connection, or
                23 association of such person with another person, or which is likely to cause
                24 confusion, mistake, or deception as to the origin, source, sponsorship, or approval of
                25 such goods.
                26             89.        The particularized combination of elements of the trade dress of WP
                27 Pans create a total effect on the non-functional, overall appearance ofWP's pans in
                28 the PRO LINE that is inherently distinctive, such that consumers viewing those
KING, HOLMES,
  PATERNO &
SORIANO, LLP         5295.060/1489399.I                                  19
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 20 of 32 Page ID #:380




                 1   elements in combination associate them with WP's Pans. Those elements include
                 2   the WP PRO LINE dimensions and serial numbers (727214PRO 72" x 72" x 14"
                3    PRO Pan, 727224PRO 72" x 72" x 24" PRO Pan, 509614PRO 50" x 96" x 14" PRO
                 4   Pan, 509618PRO 50" x 96" x 18" PRO Pan, 604814PRO 60" x 48" x 14" PRO); the
                 5   WP PRO LINE container colors; affixed metal identification plates displaying each
                 6 of the WP original serial numbers and specifications, written in a particular font that
                 7   WP chose and using particular wording and formats that WP created; the location on
                 8   the WP Pans where the identification plates are placed; the unique rolling floor of
                 9   the WP Pans; the fifth "D" Ring that is non-functional and unique to WP Pans; and
                10   the Devco rating sheet shipped with WP Pans.
                11             90.        HDS has advertised the imitation pans using the WASHOUT PAN
                12 trademark and photographs, serial numbers, product statistics, safety data, and
                13   engineering calculation packets ofWP's Washout Pan products, to exploit WP's
                14   trade dress to induce consumers to purchase HDS imitation pans.
                15             91.        On information and belief, to the extent the overall appearance ofWP's
                16   pans in the PRO line has at any point not been inherently distinctive, WP's overall
                17 appearance of the PRO line pans displayed throughout the US in connection with its

                18 goods over time cause it, prior to HDS 's infringing acts, to acquire secondary

                19 meaning that served to distinguish the appearance of the PRO line pans in the minds

                20 of relevant consumers as an indicator of the origin or source of the pans.

                21             92.        On information and belief, WP has common law trade dress rights in
                22 the overall appearance of the PRO line pans throughout California and the rest of the

                23   US.
                24             93.        On information and belief, Defendants have manufactured, or
                25   instructed another party to manufacture, and sold concrete containment pans
                26   imitating the appearance and trade dress ofWP's PRO line of pans including the
                27 WP PRO LINE dimensions and serial numbers (727214PRO 72" x 72" x 14" PRO

                28   Pan 727224PRO 72" x 72" x 24" PRO Pan 509614PRO 50" x 96" x 14" PRO Pan
KING, HOLMES,              '                                            '                                      '
  PATERNO&
SORIANO, LLP         5295.060/1489399.1                               20
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 21 of 32 Page ID #:381




                1 509618PRO 50" x 96" x 18" PRO Pan, 604814PRO 60" x 48" x 14" PRO); the WP

                2 PRO LINE container colors; the WP PRO LINE affixed metal identification plates

                3    displaying each of the WP original product numbers and specifications, written in a
                4    particular font that WP chose and using particular wording and formats that WP
                5    created; the location on the WP Pans where the identification plates are placed; the
                6 unique rolling floor of the WP PRO LINE Pans; the fifth "D" Ring that is non-

                7 functional and unique to WP PRO LINE Pans; and the Devco rating sheet shipped

                 8   with WP Pans.
                9             94.         Plaintiff and Defendants are business competitors as they both provide
                10   concrete containment pans in shared geographical regions, including throughout
                11   California, including the in Central District of California.
                12            95.         HDS's conduct as alleged above has caused or is likely to cause
                13   confusion, and/or to cause mistake, or to deceive as to the affiliation, connection,
                14 and/or association of Defendants with Plaintiff, or as to the origin, sponsorship, or

                15   approval of Defendants' goods.
                16            96.         By the aforesaid acts, Defendants' acts of unfair competition have been
                17 willful by manufacturing, or instructing another party to manufacture, and selling

                18 pans imitating the trade dress ofWP's PRO line pans with the intent to cause, or

                19 with willful blindness as to whether they would cause, deception in a material way

                20 among relevant consumers concerning Defendants' goods, and injury to WP' s

                21 reputation, goodwill, and sales.

                22            97.         HDS' s conduct as alleged above has damaged and will continue to
                23   damage WP, or is likely to damage WP.
                24             98.        On information and belief, as a result of its conduct as alleged above,
                25   HDS has been unjustly enriched and has wrongfully profited.
                26             99.        Under 15 U.S.C. § 1117, WP is entitled to recover the greater of its
                27 actual damages or Defendants' profits from their acts constituting false designation

                28   of origin and unfair competition.
KING, HOLMES,
  PATERNO &
SORIANO, LLP         5295.060/1489399.l                                 21
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 22 of 32 Page ID #:382




                 1             100. As a direct and proximate result of Defendants' tortious conduct as
                2 alleged above, Plaintiff has been damaged in an amount which is not as yet fully
                3 ascertained, but which Plaintiff believes exceeds $3,000,000.
                4              101. Under 15 U.S.C. § 1117, Defendants' conduct was malicious,
                5 oppressive and fraudulent and undertaken with the express purpose and design of
                6 willfully depriving Plaintiff of its rights. Plaintiff is entitled to treble damages in an
                7 amount exceeding $9,000,000 to punish and make an example of Defendants,

                8 according to proof at trial, as well as WP's reasonable attorneys' fees.
                9              102. Defendants' conduct, unless permanently enjoined, will cause
                10   irreparable harm to WP and to its goodwill and reputation.
                11             103. Unless restrained and enjoined by this Court, Defendants will continue
                12 to engage in the wrongful conduct alleged above, customers are likely to continue to
                13 be deceived and/or mistaken as to the true source, quality, sponsorship and
                14 affiliation of Defendants' goods, Plaintiffs reputation and goodwill will be harmed
                15 in ways difficult to monetarily quantify, adequately repair, and compensate, and
                16 multiple suits will be required.
                17                                    FIFTH CAUSE OF ACTION
                18                        (California Unfair Competition; against all Defendants;
                19                                   Cal. Bus. & Prof. Code § 17200)
                20             104. Plaintiff realleges and incorporates by reference the full text of all of
                21 the foregoing numbered paragraphs as though fully set forth herein.
                22             105. California Business & Professions Code § 17200 defines unfair
                23 competition to include any unlawful, unfair, or fraudulent business act or practice
                24 and unfair, deceptive, untrue, or misleading advertising.
                25             106. On information and belief, HDS made false or misleading statements of
                26 fact about the imitation pans by using photographs, product numbers, product
                27 statistics, safety data, and engineering calculation packets ofWP's Washout Pan
                28 products in commercial advertisement or promotion for the imitation pans and lids,
KING, HOLMES,
  PATERNO &
SORIANO, LLP         5295.060/1489399.1                              22
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 23 of 32 Page ID #:383




                1 including in the Central District of California.

                2             107. RDS fraudulently made the false or misleading statements of fact,
                3    knowing that the photographs, product numbers, product statistics, safety data, and
                4    engineering calculation packets were specific to the Washout Pan products and were
                5 not accurate of the imitation pans.
                6             108. RDS's conduct as alleged above has damaged and will continue to
                7 damage WP.
                 8             109. As a direct and proximate result of Defendants' tortious conduct as
                9 alleged above, Plaintiff has been damaged in an amount which is not as yet fully
                10   ascertained, but which Plaintiff believes exceeds $3,000,000.
                11             110. Defendants' conduct was malicious, oppressive and fraudulent and
                12 undertaken with the express purpose and design of willfully depriving Plaintiff of its
                13 rights. Plaintiff is entitled under Cal. Civ. Code § 3294 to punitive damages in an
                14 amount sufficient to punish and make an example of Defendants, according to proof
                15 at trial.
                16                                    SIXTH CAUSE OF ACTION
                17                        (California Unfair Competition; against all Defendants;
                18                                    Cal. Bus. & Prof. Code § 17500
                19             111. Plaintiff realleges and incorporates by reference the full text of all of
                20 the foregoing numbered paragraphs as though fully set forth herein.
                21             112. California Business & Professions Code § 17500 prohibits, inter alia,
                22 anyone with intent to dispose of personal property from making public statements
                23 concerning the personal property that are untrue or misleading, and which are
                24 known or should be known to be untrue or misleading, and intending not to sell
                25 personal property so advertised.
                26             113. On information and belief, RDS made false or misleading statements of
                27 fact about the imitation pans by using photographs, product numbers, product
                28 statistics, safety data, and engineering calculation packets ofWP's Washout Pan
KING, HOLMES,
  PATERNO&
SORIANO, LLP         5295.060/1489399.l                              23
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 24 of 32 Page ID #:384




                 1   products in commercial advertisement or promotion for the imitation pans and lids,
                2    including in the Central District of California.
                3             114. HDS knew, or should have known by the exercise of reasonable care,
                4    that the photographs, product numbers, product statistics, safety data, and
                5    engineering calculation packets were specific to the Washout Pan products and were
                 6   not accurate of the imitation pans and lids.
                 7            115. HDS' s conduct as alleged above has damaged and will continue to
                 8   damage WP.
                 9             116. As a direct and proximate result of Defendants' tortious conduct as
                10 alleged above, Plaintiff has been damaged in an amount which is not as yet fully
                11   ascertained, but which Plaintiff believes exceeds $3,000,000.
                12             117. Defendants' conduct was malicious, oppressive and fraudulent and
                13 undertaken with the express purpose and design of willfully depriving Plaintiff of its
                14 rights. Plaintiff is entitled under Cal. Civ. Code§ 3294 to punitive damages in an
                15 amount sufficient to punish and make an example of Defendants, according to proof
                16 at trial.
                17                               SEVENTH CAUSE OF ACTION
                18                   (Common Law Unfair Competition; against all Defendants)
                19             118. Plaintiff realleges and incorporates by reference the full text of all of
                20 the foregoing numbered paragraphs as though fully set forth herein.
                21             119. On information and belief, HDS made false or misleading statements of
                22 fact about the imitation pans by using photographs, product numbers, product
                23 statistics, safety data, and engineering calculation packets ofWP's Washout Pan
                24 products in commercial advertisement or promotion for the imitation pans and lids,
                25 including in the Central District of California.
                26             120. HDS fraudulently made the false or misleading statements of fact,
                27 knowing that the photographs, product numbers, product statistics, safety data, and
                28 engineering calculation packets were specific to the Washout Pan products and were
KING, HOLMES,
  PATERNO &
SORIANO, LLP         5295.060/1489399.1                             24
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 25 of 32 Page ID #:385




                 1 not accurate of the imitation pans and lids.
                 2             121. As a result of Defendants' conduct described above, WP has lost profits
                3    and suffered additional harm to its reputation and goodwill, all in amounts to be
                 4 proven at trial.

                 5             122. On information and belief, as a result of Defendants' conduct described
                 6 above, Defendants have unfairly acquired or retained revenues, in an amount to be
                 7 proven at trial. Plaintiff is entitled to an order that Defendants disgorge all such

                 8 unfairly acquired money.
                 9             123. Defendants' conduct, unless permanently enjoined, will cause
                10   irreparable harm to WP and to its goodwill and reputation.
                11             124. Defendants' conduct has caused, and will continue to cause, irreparable
                12 harm to Plaintiff, harm for which Plaintiff has no adequate remedy at law. For those
                13 reasons, Plaintiff is entitled to preliminary and permanent injunctive relief to prevent
                14 further acts of unfair competition.
                15             125. As a direct and proximate result of Defendants' tortious conduct as
                16 alleged above, Plaintiff has been damaged in an amount which is not as yet fully
                17 ascertained, but which Plaintiff believes exceeds $3,000,000.
                18             126. Defendants' conduct was malicious, oppressive and fraudulent and
                19 undertaken with the express purpose and design of willfully depriving Plaintiff of its
                20 rights. Plaintiff is entitled under Cal. Civ. Code § 3294 to punitive damages in an
                21 amount sufficient to punish and make an example of Defendants, according to proof
                22 at trial.
                23                                EIGHTH CAUSE OF ACTION
                24              (Common Law Trademark Infringement; against all Defendants)
                25             127. Plaintiff realleges and incorporates by reference the full text of all of
                26 the foregoing numbered paragraphs as though fully set forth herein.
                27             128. WP's Mark is an inherently distinctive, strong mark. WP has been
                28 consistently using the Mark throughout the US as a source identifier for its goods
KING, HOLMES,
 PATERNO &
SORIANO, LLP         5295.060/1489399.1                            25
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 26 of 32 Page ID #:386




                 1   and has acquired common law trademark rights throughout California and the rest of
                2    the US. On information and belief, to the extent its use in association with WP's
                3    goods has at any point not been inherently distinctive, WP's use of the Mark over
                4    time caused it, prior to Defendants' infringing acts, to acquire secondary meaning
                5    that served to distinguish the mark in the minds of relevant consumers, as an
                6    indicator of the origin or source of services associated with them.
                7              129. Defendants have used a mark containing Plaintiffs Mark in connection
                8    with concrete containment pans and lids by using "Washout Pan" in the names of
                 9   the imitation pans and lids, such as 'Brigade Concrete Washout Pan 72" x 72" x
                10   24"' and as "WASHOUT PANS" above listed imitation pans, including in the
                11   Central District of California.
                12             130. Defendants have used a mark containing Plaintiffs Mark in connection
                13   with a tool washout station by using "Washout Pan" in the name of the station
                14   imitation the 300 Gallon Tool Washout Station that WP sold until around November
                15   2016.
                16             131. Plaintiff and Defendants are business competitors as they both provide
                17 concrete containment pans and lids in shared geographical regions, including

                18 throughout California, including in the Central District of California.

                19             132. On information and belief, the relevant public is likely to identify
                20   Defendants' concrete containment pans, lids, and tool station as those from Plaintiff,
                21   or to believe or be confused as to whether Plaintiff has some connection or
                22   association with Defendants' goods.
                23             133. Defendants' conduct as alleged above is unfair and unlawful under the
                24 common law of the State of California.
                25             134. As a result of Defendants' conduct described above, WP has lost profits
                26   and suffered additional harm to its reputation and goodwill.
                27             135. On information and belief, as a result of Defendants' conduct described
                28   above, Defendants have unfairly acquired or retained revenues, in an amount to be
KING, HOLMES,
 PATERNO &
SORIANO, LLP         5295.060/1489399.l                            26
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 27 of 32 Page ID #:387




                1 proven at trial. Plaintiff is entitled to an order that Defendants disgorge all such

                2 unfairly acquired money.
                3              136. Defendants' conduct has caused, and will continue to cause, irreparable
                4 harm to Plaintiff, harm for which Plaintiff has no adequate remedy at law. For those

                5    reasons, Plaintiff is entitled to preliminary and permanent injunctive relief to prevent
                6 further acts of unfair competition.

                7              13 7. As a direct and proximate result of Defendants' tortious conduct as
                8 alleged above, Plaintiff has been damaged in an amount which is not as yet fully
                 9 ascertained, but which Plaintiff believes exceeds $3,000,000.
                10             138. Defendants' conduct was malicious, oppressive and fraudulent and
                11 undertaken with the express purpose and design of willfully depriving Plaintiff of its

                12 rights. Plaintiff is entitled under Cal. Civ. Code § 3294 to punitive damages in an
                13   amount sufficient to punish and make an example of Defendants, according to proof
                14 at trial.
                15                                 NINTH CAUSE OF ACTION
                16              (Common Law Trade Dress Infringement; against all Defendants)
                17             13 9. Plaintiff realleges and incorporates by reference the full text of all of
                18 the foregoing numbered paragraphs as though fully set forth herein.
                19             140. The overall appearance ofWP's pans in the PRO line, including the
                20 WP PRO LINE dimensions and serial numbers (727214PRO 72" x 72" x 14" PRO
                21 Pan, 727224PRO 72" x 72" x 24" PRO Pan, 509614PRO 50" x 96" x 14" PRO Pan,
                22 509618PRO 50" x 96" x 18" PRO Pan, 604814PRO 60" x 48" x 14" PRO); the WP
                23 PRO LINE container colors; affixed metal identification plates displaying each of
                24 the WP original serial numbers and specifications, written in a particular font that
                25 WP chose and using particular wording and formats that WP created; the location on
                26 the WP Pans where the identification plates are placed; the unique rolling floor of
                27 the WP Pans; the fifth "D" Ring that is non-functional and unique to WP Pans; and
                28 the Devco rating sheet shipped with WP Pans, is inherently distinctive.
KING, HOLMES,
  PATERNO&
SORIANO, LLP         5295,060/1489399.1                             27
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 28 of 32 Page ID #:388




                1               141. On information and belief, to the extent the overall appearance ofWP's
                2 pans in the PRO line has at any point not been inherently distinctive, WP's overall

                3    appearance of the PRO line pans displayed throughout the US in connection with its
                4 goods over time cause it, prior to HDS 's infringing acts, to acquire secondary

                5    meaning that served to distinguish the appearance of the PRO line pans in the minds
                 6 of relevant consumers as an indicator of the origin or source of the pans.

                 7              142. On information and belief, WP has common law trade dress rights in
                8    the overall appearance of the PRO line pans throughout California and the rest of the
                 9   us.
                10              143. On information and belief, Defendants have manufactured, or
                11   instructed another party to manufacture, and sold concrete containment pans
                12 imitating the appearance and trade dress ofWP's PRO line of pans including the

                13   WP PRO LINE dimensions and serial numbers (727214PRO 72" x 72" x 14" PRO
                14 Pan, 727224PRO 72" x 72" x 24" PRO Pan, 509614PRO 50" x 96" x 14" PRO Pan,

                15   509618PRO 50" x 96" x 18" PRO Pan, 604814PRO 60" x 48" x 14" PRO); the WP
                16 PRO LINE container colors; the WP PRO LINE affixed metal identification plates
                17 displaying each of the WP original product numbers and specifications, written in a

                18 particular font that WP chose and using particular wording and formats that WP

                19 created; the location on the WP Pans where the identification plates are placed; the

                20 unique rolling floor of the WP PRO LINE Pans; the fifth "D" Ring that is non-

                21   functional and unique to WP PRO LINE Pans; and the Devco rating sheet shipped
                22 with WP Pans.

                23              144. Plaintiff and Defendants are business competitors as they both provide
                24 concrete containment pans in shared geographical regions, including throughout

                25 California, including in the Central District of California.

                26               145. On information and belief, the relevant public is likely to identify
                27 Defendants' concrete containment pans as those from Plaintiff, or to believe or be

                28   confused as to whether Plaintiff has some connection or association with
KING, HOLMES,
  PATERNO&
SORIANO, LLP         5295 .060/ I489399 .1                           28
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 29 of 32 Page ID #:389




                1    Defendants' goods.
                2             146. Defendants' conduct as alleged above is unfair and unlawful under the
                3    common law of the State of California.
                4             147. By the aforesaid acts, Defendants' acts of unfair competition have been
                5 willful by manufacturing, or instructing another party to manufacture, and selling

                6    pans imitating the trade dress ofWP's PRO line pans with the intent to cause, or
                7 with willful blindness as to whether they would cause, deception in a material way

                8    among relevant consumers concerning Defendants' goods, and injury to WP's
                9    reputation, goodwill, and sales.
                10            148. As a result of Defendants' conduct described above, WP has lost profits
                11   and suffered additional harm to its reputation and goodwill.
                12             149. On information and belief, as a result of Defendants' conduct described
                13 above, Defendants have unfairly acquired or retained revenues, in an amount to be
                14 proven at trial. Plaintiff is entitled to an order that Defendants disgorge all such
                15 unfairly acquired money.
                16             150. Defendants' conduct has caused, and will continue to cause, irreparable
                17 harm to Plaintiff, harm for which Plaintiff has no adequate remedy at law. For those
                18 reasons, Plaintiff is entitled to preliminary and permanent injunctive relief to prevent
                19 further acts of unfair competition.
                20             151. As a direct and proximate result of Defendants' tortious conduct as
                21 alleged above, Plaintiff has been damaged in an amount which is not as yet fully
                22 ascertained, but which Plaintiff believes exceeds $3,000,000.
                23             15 2. Defendants' conduct was malicious, oppressive and fraudulent and
                24 undertaken with the express purpose and design of willfully depriving Plaintiff of its
                25 rights. Plaintiff is entitled under Cal. Civ.· Code§ 3294 to punitive damages in an
                26 amount sufficient to punish and make an example of Defendants, according to proof
                27 at trial.
                28
KING, HOLMES,
  PATERNO &
SORIANO, LLP         5295,060/1489399.1                          29
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 30 of 32 Page ID #:390




                 1                                         PRAYER FOR RELIEF
                2              WHEREFORE, Plaintiff prays for judgment against Defendant, jointly and
                3    severally, as follows:
                4              1.          That the Court preliminarily and then permanently enjoin Defendants,
                5 and all ·of their officers, directors, agents, servants, employees and attorneys, and all
                6    other persons acting directly or indirectly in concert with Defendants, from using in
                7 commerce, in connection with the advertising, marketing, distribution, sale or

                 8   offering for sale of any concrete containment pans, or related goods, the trademark

                 9   WASHOUT PAN or any other confusingly similar mark or designation, or from

                10 otherwise infringing upon Plaintiffs trademark; from using in commerce, in

                11
                     connection with the advertising, marketing, distribution, sale or offering for sale of
                     any concrete containment pans, or related goods, WP' s trade dress for the PRO line
                12
                     pans or any other confusingly similar trade dress, or from otherwise infringing upon
                13
                     Plaintiffs trade dress; from unfairly competing with Plaintiff; from engaging in acts
                14
                     of false advertising; and from engaging in any other acts that tend to damage the
                15
                     value of Plaintiffs WAS HOUT PAN Mark, trade dress, trade name, business
                16
                     reputation, and goodwill.
                17
                               2.          That Plaintiff be awarded its damages and profits acquired by
                18
                     Defendants through Defendants' unlawful acts in an amount which is not as yet
                19
                     fully ascertained, but which Plaintiff believes exceeds $3,000,000;
                20             3.          That the Court increase and enhance by three times any award of
                21 damages and/or profits based on Defendants' willfulness in an amount exceeding

                22   $9,000,000 for Defendants' acts of federal passing off and federal false advertising
                23   under the Lanham Act;
                24             4.          That the Court award exemplary damages for Defendants' acts of
                25 unfair competition under Cal. Bus. & Prof. Code, of unfair competition at common

                26 I I I
                27 / / /

                28 I I I
KING, HOLMES,
 PATERNO   &
SORIANO, LLP         5295.060/1489399. l                                30
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 31 of 32 Page ID #:391




                 1 law, and of trademark and trade dress infringement at common law;
                 2             5.         For costs of suit and fees incurred herein; and
                 3             6.         For such other and further relief as the Court deems just and proper.
                 4

                 5   DATED: August 26, 2019                    KING, HOLMES, PATERNO & SORIANO, LLP
                 6

                 7
                                                               By:           Isl Ste hen D. Rothschild
                 8
                                                                                 HENRYD. GRADSTEIN
                 9                                                              STEPHEND. ROTHSCHILD
                10                                                    Attorneys for Plaintiff
                                                                      WASHOUTPAN.COM, LLC
                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
KING, HOLMES,
 PATERNO &
SORIANO, LLP         5295,060/1489399.l                                 31
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Case 2:19-cv-00494-AB-JEM Document 34 Filed 08/26/19 Page 32 of 32 Page ID #:392



                 1                                 DEMAND FOR JURY TRIAL
                 2             TO EACH PARTY AND TO THE COUNSEL OF RECORD FOR EACH
                 3 PARTY:

                 4             Plaintiff Washoutpan.com, LLC hereby demands a jury trial in the above-
                 5 entitled action on all issues triable to a jury.

                 6 DATED:             August 26, 2019    KING, HOLMES, PATERNO & SORIANO, LLP
                 7

                 8

                 9                                       By:          Isl Ste hen D. Rothschild
                                                                          HENRY D. GRADSTEIN
                10                                                       STEPHEN D. ROTHSCHILD
                11                                             Attorneys for Plaintiff
                                                               W ASHOUTPAN.COM, LLC
                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25
                26
                27

                28
KING, HOLMES,
  PATERNO &
SORIANO, LLP         5295.060/1489399.l                          32
                     SECOND AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
